DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This action is in reply to the response received on 09 June 2022. 
Claims 1, 4, 8, 10, 14 and 16 have been amended in the response received on 09 June 2022.
Claims 2-3 and 11-12 have been canceled in the response received on 09 June 2022. 
Claims 9 and 15 were previously canceled. 
Claims 1, 4-8, 10, 13-14 and 16 have been examined and are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 June 2022 has been entered.
 Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.
Claims 1, 4-8, 10, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Opalach, A., et al. (PGP No. US 2009/0059270 A1), in view of Furui, S (PGP No. US 2011/0069284 A1), and Bogolea, B., et al. (PGP No. US 2018/0005035 A1).  

Claim 1-
Opalach discloses a merchandise specification system for specifying merchandise displayed on a display shelf (Opalach, see: paragraph [0022] disclosing “image analysis server 124 performs image analysis techniques”), comprising: 
a photographing device for acquiring a first photographed image information and a second photographed image information for the display shelf at different time points (Opalach, see: paragraph [0019] disclosing “image capture devices 104, which may comprise still image or video cameras [i.e., a photographing device]”; and see: paragraph [0023] disclosing “usually on a store shelf or other product support device”; and see: paragraph [0051] disclosing “images (or automatically provided images) [i.e., acquiring a first and second photographed image information] are temporally different images [i.e., at different time points] of a given location. That is, the multiple images received at block 904 are of a single location taken over a period of time”); 
processing the first photographed image information and the second photographed information to generate a first front-facing image information and a front-facing image information (Opalach, see: paragraph [0023] disclosing “a planogram is, at a minimum, a list of products (using any convenient identification scheme), positions of the products” and  “orientations (3 angles) of a "major surface"--typically the front surface--of the products [i.e., first front-facing image information]” and “generating a planogram based on the results provided by the image analysis server, i.e., the identifications and locations (within an image or images) [i.e., processing the first and second photographed information to generate the first front-facing image information] of one more recognized product instances”); and
 a merchandise identification information specification processing unit that specifies a merchandise on a face in the first front-facing image information and the front-facing image information to track a display status of the merchandise (Opalach, see: paragraph [0007] disclosing “determine compliance of display of the product with a promotional objective. In yet another embodiment, comparisons may be made within a single image or between multiple images over time [i.e., track a display status of merchandise]”; and see: paragraph [0022] disclosing “image analysis server 124 performs image analysis techniques on images received” and “may be employed to detect the overall shape of certain packaging”; and see: paragraph [0023] disclosing “front surface—of the products [i.e., first front-facing image information]” and “planograms reflecting the current state of a given inventory environment”; and see: [0041] “on the various shelf surfaces” and “various image capture devices are trained to interpret a collection of colors, per pixel, that correspond to an empty shelf (or shadow, etc.) based on a series of images over time”), wherein 
compares an image feature amount in a feature amount collection region that is set in the first photographed image information and includes vertexes used in the process on the first photographed image information with an image feature amount in a feature amount collection region that is set in the second photographed image information and is larger than the feature amount collection region in the first photographed image information to specify a pair of image feature amounts with a high similarity (Opalach, see: paragraph [0023] disclosing “orientations (3 angles) [i.e., includes vertexes] of a ‘major surface’--typically the front surface--of the products [0051] disclosing “technique based on comparison of temporally different images” and “temporally different images of a given location [i.e., predetermined range]” [0052] disclosing “measure the degree of similarity between the corresponding portions of the first and the second image”; and see: paragraph [0053] disclosing “comparison at block 910 may be based on whether the portion of the first image does not substantially match the portion of the second image [i.e., amount in a feature amount collection region that is set in the second photographed image]” and “may be an indication that a given product has been depleted, that restocking is necessary, or that the product has been obscured by something”) (Examiner note: The Examiner is interpreting that considering the comparison analysis of the first and second image of Opalach determines, based on the front facing information, that there is a depletion or other condition of the product from the analysis. The second photograph is compared with the first and therefore, the determination can be made.), 
specifies comparisons from the first photographed image information onto the second photographed image information based on coordinates of the specified pair of the image feature amounts (Opalach, see: paragraph [0053] disclosing “comparison at block 910 may be based on whether the portion of the first image does not substantially match the portion of the second image” and “may be an indication that a given product has been depleted, that restocking is necessary, or that the product has been obscured by something”), 
projects the first photographed image information onto the second photographed image information (Opalach, see: paragraph [0051] disclosing “technique based on comparison of temporally different images” and “temporally different images of a given location”; and see: paragraph [0052] disclosing “recognition analysis as described above may optionally be applied to at least a first and second image [i.e., projects the first photographed image information onto the second photographed image information]…of the received images” and “measure the degree of similarity between the corresponding portions of the first and second image”), and 
executes the process on the second photographed image information (Opalach, see: paragraph [0023] disclosing “a planogram is, at a minimum, a list of products (using any convenient identification scheme), positions of the products” and  “orientations (3 angles) of a "major surface"--typically the front surface--of the products [i.e., front-facing image information]” and “generating a planogram based on the results provided by the image analysis server, i.e., the identifications and locations (within an image or images) [i.e., executes the second photographed information to generate the front-facing image information] of one more recognized product instances”; and see: [0053] disclosing “comparison at block 910 may be based on whether the portion of the first image does not substantially match the portion of the second image” and “may be an indication that a given product has been depleted, that restocking is necessary, or that the product has been obscured by something”) (Examiner note: The Examiner is interpreting that considering the comparison analysis of the first and second image of Opalach determines, based on the front facing information, that there is a depletion or other condition of the product from the analysis. The second photograph is compared with the first and therefore, the determination can be made.), and 
the merchandise identification information specification processing unit (Opalach, see: paragraph [0022] disclosing “image analysis server 124 performs image analysis techniques”)
compares image information of a face in the front-facing image information with image information of a face within a predetermined range of the first front-facing image information corresponding to the face to specify merchandise identification information of the merchandise on the face in the front- facing image information (Opalach, see: paragraph [0051] disclosing “technique based on comparison of temporally different images” and “temporally different images of a given location [i.e., predetermined range]”; and see: paragraph [0052] disclosing “measure the degree of similarity between the corresponding portions of the first and the second image”; and see: paragraph [0053] disclosing “comparison at block 910 may be based on whether the portion of the first image does not substantially match the portion of the second image” and “may be an indication that a given product has been depleted, that restocking is necessary, or that the product has been obscured by something”) (Examiner note: The Examiner is interpreting that considering the comparison analysis of the first and second image of Opalach determines, based on the front facing information, that there is a depletion or other condition of the product from the analysis. The second photograph is compared with the first and therefore, the determination can be made).
Although Opalach does disclose photographed image information that generates front facing image information, and projects the comparisons of the first image information onto the second photographed information and compares the information of both images, Opalach does not disclose that there is a keystone correction process of the images, specifying a function, and including projecting vertexes used in the keystone correction process on an image.  Opalach does not disclose: 
a keystone correction processing unit that performs a keystone correction process on the image; 
specifies a function of projection; 
projects vertexes used in the keystone correction process on an image using the specified function executes the keystone correction process on the image using projected vertexes. 
However, Furui does teach: 
a keystone correction processing unit that performs a keystone correction process on the image (Furui, see: paragraph [0052] teaching “keystone correction process” and  “an image (hereinafter also referred to as a projection angle measuring image) including three or more measuring points for measuring the projection angles is displayed”); 
specifies a function of projection (Furui, see: paragraph [0052] teaching “the projection angle calculation process for calculating the projection angles” and “as a function of the projection angle calculation [i.e., specifies a function of projection]” and “is performed as a subroutine in the keystone correction process”); 
projects vertexes used in the keystone correction process on an image using the specified function executes the keystone correction process on the image using projected vertexes (Furui, see: paragraph [0052] teaching “the projection angle calculation process for calculating the projection angles, which are relative angles between the projector 100 and the screen 30…as a function of the projection angle calculation [i.e., specified function]” and “The projection angle calculation process is performed as a subroutine in the keystone correction process [i.e., executes the keystone correction process on the image using projected vertexes]). 
This step of Furui is applicable to the system of Opalach, as they both share characteristics and capabilities, namely, they are directed to image correction and display.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Opalach to include the features of a keystone correction processing unit that performs a keystone correction process on the image, specifies a function of projection, and projects vertexes used in the keystone correction process on an image using the specified function executes the keystone correction process on the image using projected vertexes, as taught by Furui.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Opalach to improve projection of an image displayed by improved image processing and correction (Furui, see: paragraph [0026]). 
 
Neither Opalach nor Furui disclose or teach: 
a processing on the photographed image to generate a second front-facing image information; 
but Bogolea, however, does teach: 
a processing on the photographed image to generate a second front-facing image information  (Bogolea, see: [0014] teaching “computer system executes the method” and “the system can…correct errors in real placements of products within the store during the imaging routine, to correct products misidentified in the images recording during the imaging routine”; and see: paragraph [0083] teaching “assign a slot address to each object (i.e., to each object facing at the front of its shelf)… detected along a shelf in an image [i.e., a second front-facing image information]”; and see: paragraph [0124] teaching “detect a second object in a second lateral position over a first shelf identified in an image of a first shelving structure; extract a second set of features from a second region of the image representing the second object” and “the system can then project a second vertical position and a second lateral position of the second object onto the planogram to define a second slot”).  
This step of Bogolea is applicable to the system of Opalach, as they both share characteristics and capabilities, namely, they are directed to images in a retail environment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Opalach to include the features of a process on a photographed image to generate a second front-facing image information, as taught by Bogolea.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Opalach to improve the accuracy of identifying products and placements of products in images within a retail environment (Bogolea, see: paragraph [0011]).  

Claim 4-
Opalach in view Furui, and Bogolea teach the merchandise specification system according to claim 1, as described above. 
Opalach discloses further comprising 
a sample image information storage unit that stores sample image information of merchandise (Opalach, see: paragraph [0023] disclosing “130 stores a plurality of stored product images and/or features and characteristics of the images and the products that may be used by the object recognition software implemented by the image analysis software 124 as training data”; and see: paragraph [0026] disclosing “For example, in the case of "soft drinks" as a class of products, the shape of individual cans or bottles of such products may be very similar to each other, thereby allowing the use of training images”), wherein 
when, as a result of the comparison between the image information of the face in the front-facing image information and the image information of the face within the predetermined range in the first front-facing image information corresponding to the face, the similarity does not satisfy a predetermined condition, the merchandise identification information specification processing unit further compares the image information of the face in the second front-facing image information with the sample image information stored in the sample image information storage unit to specify the merchandise identification information of the merchandise on the face in the second front-facing image information (Opalach, see: paragraph [0051] disclosing “technique based on comparison of temporally different images” and “temporally different images of a given location [i.e., predetermined range]”; and see: paragraph [0052] disclosing “recognition analysis as described above may optionally be applied to at least a first and second image…of the received images” and “measure the degree of similarity between the corresponding portions of the first and second image” [0053] disclosing “comparison at block 910 may be based on whether the portion of the first image does not substantially match [i.e., does not satisfy a predetermined condition] the portion of the second image” and “may be an indication that a given product has been depleted, that restocking is necessary, or that the product has been obscured by something”). 

Claim 5-
Opalach in view of Furui, and Bogolea teach the merchandise specification system according to claim 4, as described above. 
Opalach discloses further comprising 
a face specification processing unit that specifies the face in the first front-facing image information and the second front-facing image information, wherein the face specification processing unit specifies a position of the face in the front-facing image information based on a position of the face in the first front-facing image information (Opalach, see: paragraph [0019] disclosing “image capture devices 104, which may comprise still image or video cameras”; and see: paragraph [0023] disclosing “front surface—of the products [i.e., first front-facing images information]” and “usually on a store shelf or other product support device” and “results provided by the image analysis server, i.e., the identifications and locations (within an image or images) of one more recognized product instances”).
Although Opalach does disclose photographed image information that generates front facing image information, and projects the comparisons of the first image information onto the second photographed information. Opalach does not disclose: 
second front-facing image information; 
but Bogolea, however, does teach: 
second front-facing image information (Bogolea, see: [0014] teaching “computer system executes the method” and “the system can…correct errors in real placements of products within the store during the imaging routine, to correct products misidentified in the images recording during the imaging routine”; and see: paragraph [0083] teaching “assign a slot address to each object (i.e., to each object facing at the front of its shelf)… detected along a shelf in an image [i.e., a second front-facing image information]”; and see: paragraph [0124] teaching “detect a second object in a second lateral position over a first shelf identified in an image of a first shelving structure; extract a second set of features from a second region of the image representing the second object” and “the system can then project a second vertical position and a second lateral position of the second object onto the planogram to define a second slot”). 
This step of Bogolea is applicable to the system of Opalach, as they both share characteristics and capabilities, namely, they are directed to images in a retail environment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Opalach to include the features of a second front facing image information, as taught by Bogolea.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Opalach to improve the accuracy of identifying products and placements of products in images within a retail environment (Bogolea, see: paragraph [0011]).  

Claim 6-
Opalach in view of Furui, and Bogolea teach the merchandise specification system according to claim 5, as described above. 
Opalach discloses further comprising
 a shelf tier position specification processing unit that specifies a position of a shelf tier in the first front-facing image information and the second front-facing image information, wherein the shelf tier position specification processing unit specifies a position of the shelf tier in the front- facing image information based on a position of the shelf tier in the first front-facing image information (Opalach, see: paragraph [0019] disclosing “system 100” and “image capture devices 104, which may comprise still image or video cameras”; and see: paragraph [0023] disclosing “front surface—of the products [i.e., first front-facing image information]” and “usually on a store shelf [i.e., specifies a position of a shelf tier] or other product support device” and “results provided by the image analysis server, i.e., the identifications and locations (within an image or images) of one more recognized product instances”).
Although Opalach does disclose photographed image information that generates front facing image information, and projects the comparisons of the first image information onto the second photographed information. Opalach does not disclose: 
second front-facing image information; 
but Bogolea, however, does teach: 
second front-facing image information (Bogolea, see: [0014] teaching “computer system executes the method” and “the system can…correct errors in real placements of products within the store during the imaging routine, to correct products misidentified in the images recording during the imaging routine”; and see: paragraph [0083] teaching “assign a slot address to each object (i.e., to each object facing at the front of its shelf)… detected along a shelf in an image [i.e., a second front-facing image information]”; and see: paragraph [0124] teaching “detect a second object in a second lateral position over a first shelf identified in an image of a first shelving structure; extract a second set of features from a second region of the image representing the second object” and “the system can then project a second vertical position and a second lateral position of the second object onto the planogram to define a second slot”). 
This step of Bogolea is applicable to the system of Opalach, as they both share characteristics and capabilities, namely, they are directed to images in a retail environment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Opalach to include the features of a second front facing image information, as taught by Bogolea.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Opalach to improve the accuracy of identifying products and placements of products in images within a retail environment (Bogolea, see: paragraph [0011]).  


Claim 7-
Opalach in view of Furui, and Bogolea teach the merchandise specification system according to claim 6, as described above. 
Opalach discloses wherein 
when the merchandise specification system is further configured to compare image information of a shelf tier in the second front-facing image information with image information of a shelf tier in the first front-facing image information, and similarity satisfies a predetermined condition, the merchandise identification information specification processing unit specifies merchandise identification information of a face on the shelf tier in the second front-facing image information as merchandise identification information of a face on the shelf tier in the first front-facing image information, without comparing the image information of the face in the front- facing image information with the image information of the face in the predetermined range of the first front-facing image information corresponding to the face (Opalach, see: paragraph [0023] disclosing “front surface—of the products [i.e., front-facing image information]” and “usually on a store shelf [i.e., specifies a position of a shelf tier]”; and see: paragraph [0051] disclosing “technique based on comparison of temporally different images” and “temporally different images of a given location [i.e., predetermined range]”; and see: paragraph [0052] disclosing “recognition analysis as described above may optionally be applied to at least a first and second image…of the received images” and “comparisons of the portions…was favorable”; and see: paragraph [0054] disclosing “in the technique described in FIG. 10, rather than basing the comparison on multiple images separated by time periods, processing is performed on a single image”).


Regarding claim 8, claim 8 is directed to a system. Claim 8 recites limitations that are similar in nature to those addressed above for claim 1, which is directed towards a system. It is noted that claim 1 includes the limitation of a merchandise identification information specification processing unit that specifies a merchandise on a face in the first front-facing image information and the front-facing image information to track a display status of the merchandise (Opalach, see: paragraph [0007] disclosing “comparisons may be made within a single image or between multiple images over time [i.e., track a display status of merchandise]”; and see: paragraph [0022] disclosing “image analysis server 124 performs image analysis techniques on images received” and “may be employed to detect the overall shape of certain packaging”; and see: paragraph [0023] disclosing “front surface—of the products [i.e., first front-facing image information]” and “planograms reflecting the current state of a given inventory environment”; and see: [0041] “on the various shelf surfaces” and “various image capture devices are trained to interpret a collection of colors, per pixel, that correspond to an empty shelf (or shadow, etc.) based on a series of images over time”); and the limitation of the merchandise identification information specification processing unit (Opalach, see: paragraph [0022] disclosing “image analysis server 124 performs image analysis techniques”). Claim 8 is therefore rejected for the same reasons as set forth above for claim 1.  

Regarding claim 10, claim 10 is directed to a system. Claim 10 recites limitations that are similar in nature to those addressed above for claim 8 which is also directed towards a system. It is noted that claim 10 includes the feature of an image processing system (Opalach, see: paragraph [0022] disclosing “image analysis server 124 performs image analysis techniques on images received”) and claim 10 also includes that the process performed is on a photographed image information, whereas claim 8 recites image information. Claim 10 is therefore rejected for the same reasons as set forth above for claim 8.  

Regarding claim 13, claim 13 is directed to a product of manufacture. Claim 13 recites limitations that are similar in nature to those addressed above for claim 1 which is directed towards a system.  It is noted that Claim 13 includes the features of a program for causing a computer to serve and a display shelf, which are disclosed by Opalach (Opalach, see: see paragraph [0023] disclosing “front surface—of the products” and “usually on a store shelf or other product support device”; and see: paragraph [0025] disclosing “processor-readable media and executed by suitable processing devices”). Claim 13 is therefore rejected for the same reasons as set forth above for claim 1.  

Regarding claim 14, claim 14 is directed to a product of manufacture. Claim 14 recites limitations that are similar in nature to those addressed above for claim 8, which is directed towards a system.  It is noted that Claim 14 includes the features of a program for causing a computer to serve and a display shelf, which are disclosed by Opalach (Opalach, see: see paragraph [0023] disclosing “front surface—of the products” and “usually on a store shelf or other product support device”; and see: paragraph [0025] disclosing “processor-readable media and executed by suitable processing devices”). Claim 14 is therefore rejected for the same reasons as set forth above for claim 8.  


Regarding claim 16, claim 16 is directed to a product of manufacture. Claim 16 recites limitations that are similar in nature to those addressed above for claim 14, which is also directed to a product of manufacture.  It is noted that Claim 16 includes the features of image processing program for causing a computer to serve and a target object which are disclosed by Opalach (Opalach, see: see paragraph [0022] disclosing “image analysis server 124 performs image analysis techniques on images received” and “ability to recognize instances of objects in images”; and see: paragraph [0025] disclosing “processor-readable media and executed by suitable processing devices”). Claim 16 is therefore rejected for the same reasons as set forth above for claim 14.  


Response to Arguments

With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 09 June 2022, have been fully considered and are considered persuasive. 
The claims recite eligible subject matter under 35 U.S.C. 101. The claims are not directed to a judicial exception and therefore concludes the eligibility analysis under Step 2A (2019 PEG). For example, the claims are not directed to an abstract idea, rather the claims are directed to the technical field of image processing that utilizes a keystone correction unit that performs an image correction process on a first photographed image and on a second photographed image to generate front-facing information for both images. The keystone processing unit also compares the amount of an image in a feature amount collection region in the first photographed image information and includes vertexes used in the keystone correction process to specify image feature amounts in both photographed images that have high similarity. Further, the process also requires a specific function of projection from the first photographed image information onto the second photographed image information based on coordinates of the specified pair of the image feature amounts. The keystone correction unit allows the specified function to project the vertexes on the first photographed image onto the second photographed image and further executes the process on the second photographed image information using the projected vertexes to generate a second front-facing image information. The Examiner notes that although the claims do recite the features of specifying merchandise identified from the keystone correction unit process, the feature of the specifying merchandise is nominal, and the claims are directed to the technical field of image processing. Therefore, the claims do not recite an abstract idea and are eligible subject matter under the analysis. 
With respect to the rejections made under 35 USC § 103, the Applicant’s arguments filed on 09 June 2022, have been fully considered and are considered persuasive. However, in view of the amendments, Applicant’s arguments are moot and new grounds of rejection have been applied. The Examiner is relying on Furui to teach the amended limitations. The new grounds of rejection have been necessitated by Applicant’s amendments.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
As referenced in the Office Action mailed on 14 September 2021, Morandi, S., et al. (PGP No. US 2011/0011936 A1) describes a digital point-of-sale system that determines key performance indicators and includes a product identification unit as well as a realogram creation unit. 
As referenced in the Office Action mailed on 14 September 2021, Purayil, S., et al. (PGP No. US 2015/0049080 A1) describes a method for modifying representations that include products and other items of interest within a region of a user interface. The products or items of interest may need correction regarding de-overlapping or moving to another location on the rendering. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625